Citation Nr: 1524577	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

The Board subsequently, in September 2012, remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration - especially obtaining all outstanding evaluation or treatment records, particularly from Indian Hospital in Claremore, Oklahoma, where the Veteran had undergone a private hearing evaluation, also clarification of the results of that evaluation, and to have him undergo another VA compensation examination reassessing the severity of his bilateral hearing loss.  The AMC completed that additional development, to the extent possible, but continued to deny the claim and, resultantly, returned the file to the Board in April 2015 for further appellate consideration.  The following month, so in May 2015, the Veteran submitted a private audiogram dated in May 2015.  And while this additional evidence was not itself accompanied by a waiver, allowing the Board to consider this additional evidence in the first instance in accordance with 38 C.F.R. § 20.1304 (2014), the Veteran's representative indicated on an anticipatory form dated in April 2015 that it was the Veteran's intention to waive the right to initial RO consideration of evidence he would be submitting at a later time.  So the Board has authority to go ahead and consider this additional evidence in deciding this appeal.


The Board also sees that an additional issue of entitlement to service connection for a bilateral eye disability appears to have been raised by the Veteran in an October 2012 statement (i.e., while the claim concerning the rating for his bilateral hearing loss was on remand).  This additional claim concerning his bilateral eye disability was previously considered and denied in a June 2006 rating decision.  And, absent an appeal, that decision appears to have become a final and binding determination concerning this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).  Consequently, there has to be new and material evidence since that decision to reopen this claim and warrant further consideration of it on its underlying mertis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Agency of Original Jurisdiction (AOJ) has not considered the petition to reopen this claim in the first instance, so the Board does not have jurisdiction to consider this additional claim, therefore is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

At worst, the Veteran has level II hearing loss in each ear, so bilaterally; there is no indication of an exceptional pattern of hearing impairment or suggestion the regular schedular rating criteria do not contemplate his level of functional impairment.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  According to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it must notify the claimant:  (1) of any information and medical or lay evidence that is necessary to substantiate the claim, (2) of what portion of the information and evidence VA will obtain, and (3) conversely of what portion of the information and evidence the claimant is to provide.

Ideally, this VCAA notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a 
case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim as opposed to harmless.  See also 38 C.F.R. § 20.1102.


These VCAA notice requirements apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  But in a claim for an increase in the rating for an already established service-connected disability, VA need only provide "generic" notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA does not also have to advise of alternative Diagnostic Codes (DCs) or ask the Veteran to provide daily-life evidence.

The RO provided pre-adjudication VCAA notice by letter, dated in October 2009.  The Veteran was notified of the type of evidence needed to substantiate this claim for a higher rating for his bilateral hearing loss, namely, evidence showing the disability has worsened and its effect on his employment.  Additionally, he was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The letter additionally included mention of how VA determines an effective date of a rating.

Relevant to its obligation to assist this claimant, VA also has made reasonable efforts to identify and obtain relevant records in support of this claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  As already alluded to, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end, during the hearing this presiding Veterans Law Judge indicated the proceeding would focus on the issue of alleged entitlement to a higher rating for the bilateral hearing loss and questioned the Veteran as to whether he understood what elements were lacking to substantiate the claim.  He was assisted at the hearing by an accredited representative of the Disabled American Veterans (DAV).  The representative and presiding Veterans Law Judge asked questions relevant to assessing the severity of the Veteran's bilateral hearing loss in relation to the applicable rating criteria.  And in the responses, the Veteran evidenced his actual knowledge of these requirements and of the type of evidence and information needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The hearing focused on the elements necessary to substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conducting of the hearing.  Therefore, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also keep in mind that, partly as a result of the Veteran's hearing testimony, the Board subsequently remanded this claim in September 2012 for further development and consideration.  This additional development especially included obtaining all outstanding evaluation or treatment records, particularly from Indian Hospital in Claremore, Oklahoma, where the Veteran had undergone a private hearing evaluation, also clarification of the results of that evaluation, and having him undergo another VA compensation examination reassessing the severity of his bilateral hearing loss.  Moreover, the AMC complied with the Board's remand directives, certainly substantially complied with them.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The RO also had obtained the VA treatment records of the Veteran.  The Veteran himself has submitted private records, such as audiograms dated in August 2011 and May 2015.  He has not identified any additionally available evidence for consideration in his appeal.

VA also has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In January 2010, the Veteran underwent a VA examination to ascertain the severity of his current hearing impairment.  During his hearing in May 2011, he claimed that his hearing loss had become more severe, so the Board in September 2012 remanded the claim to the AMC, in part, to arrange to have the Veteran's hearing re-examined (and, at his request, preferably at a VA Medical Center (VAMC) rather than on contract with QTC Medical Services).  Besides requesting additional treatment information from the Veteran in a September 2012 letter, VA notified him in a December 2012 letter of a scheduled VA examination at a VA clinic in January 2013.  Nevertheless, he did not appear for that scheduled hearing examination, and the notification letter was not returned to VA as undeliverable.  In a follow-up letter in January 2013, the RO referenced his failure to appear for the evaluation and asked him what his intentions were.  He did not respond to this additional inquiry, nor did he offer an explanation for his failure to appear for the evaluation after the RO issued him an SSOC in April 2013, which also referenced his failure to appear for the hearing examination intended to reassess the severity of his hearing loss.  The duty to assist a claimant is not a one-way street, and here the Veteran has failed to cooperate to the full extent in the development of his hearing loss claim by failing to show up for his scheduled hearing evaluation.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  Moreover, he has not provided any good-cause reason or explanation and, according to 38 C.F.R. § 3.655, this necessarily must ("shall") result in denial of his increased-rating claim.


Principles for Rating Disabilities

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Schedular Rating for Bilateral Hearing Loss

Ratings for hearing loss range from 0 percent, i.e., noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.  For a compensable rating, for example, there would have to be evidence that the Veteran's auditory acuity level in one ear was level III while the other ear was level IV (or other combinations, such as levels II and V; levels IV and IV; and I and X).  

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In statements and testimony, he contends that his hearing loss is worse and that a compensable rating is warranted.  As support for his claim, he provided a copy of a private treatment record showing that he was issued hearing aids in 2006.  During his videoconference hearing before the Board, he also questioned the reliability of the audiological findings of a QTC contract examiner who had performed an examination in January 2010, alleging bias and hostility towards him during the conducting of that examination.  

A review of the record confirms the Veteran underwent a fee-based VA compensation examination in January 2010.  At the conclusion of that evaluation the diagnosis was moderate sensorineural hearing loss in both ears, so bilaterally.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 40, 55, and 70, for an average of 47.5 in the right ear; and of 20, 40, 55, and 80, for an average of 48.75 in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and the 96 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

As mentioned, to try and refute that VA examiner's findings, the Veteran submitted the report of a private audiogram dated in August 2011 to try and illustrate his hearing was worse than beforehand.  It was indicated on the record that there was mild sloping to severe sensorineural hearing loss bilaterally.  The audiogram presented is a graph that is unaccompanied by a numerical interpretation of the scores obtained.  However, one of the reasons for remanding the claim in September 2012 was to try and obtain clarification of the results, to in turn allow the Board to correlate them with the applicable rating criteria.  As the Board previously explained, in Kelly v. Brown, 7 Vet. App. 471 (1995), the Veteran's Court (CAVC) determined that the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.  As a result, the Board found that clarification from Indian Hospital and/or the private audiologist who performed that August 2011 audiological testing was necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

In deciding this appeal the Board is interpreting the examination report in the most favorable light to the Veteran, consistent with the notion of resolving all reasonable doubt in his favor.  38 C.F.R. §§ 3.102, 4.3.  The audiogram is interpreted to reveal the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 45, 55, and 75, for an average of 51.25 in the right ear; and of 20, 35, 50, and 80, for an average of 46.25 in the left ear.  Speech recognition scores (although it is not indicated whether such scores were obtained per the Maryland CNC test) were 96 percent in both ears.  These private audiometric findings, which do not deviate from the VA examiner's findings by any significant margin, reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear, so bilaterally.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

To reiterate, the Veteran was scheduled to appear at a VA audiological examination in January 2013, on remand, but did not appear.  In a follow-up letter in January 2013, the RO referenced his failure to appear for the examination and inquired of his "intentions."  The RO also urged him to submit any information or evidence.  In response, he submitted a private audiogram dated in May 2015.  The diagnostic impression according to this report was mild-to-severe sensorineural hearing loss in the right ear and mild-to-profound sensorineural hearing loss in the left ear.  The audiogram (which is unaccompanied by numerical interpretation of the scores) is being interpreted in a light most favorable to the Veteran to reveal the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 50, 60, and 75, for an average of 53.75 in the right ear; and of 30, 50, 60, and 85, for an average of 56.25 in the left ear.  Speech recognition scores per Maryland CNC were 85 percent in the right ear and 89 percent in the left ear.  These private audiometric findings, which show slight worsening of hearing acuity as compared with the August 2011 audiogram, reflect level II auditory acuity in the right ear and level II auditory acuity in the left ear, so bilaterally.  38 C.F.R. § 4.85, Table VI.  But even these numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  Thus, although they indicate a worsening of the Veteran's hearing acuity, when compared to the results of his prior evaluations, they still do not show entitlement to a greater (i.e., compensable) rating.

There are no other private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.

The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).

The Board additionally has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  But the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal - meaning since the year immediately preceding receipt of his claim for a higher rating for this service-connected disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In making this determination, the Board has considered all the evidence consistent with the Court's decision in Hart that is within this "temporal focus".

No clinical findings show the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating during the period considered in this appeal.  And as the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  He is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370 , 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nevertheless, he is not competent to testify that his hearing has worsened to a level requiring a compensable evaluation under the applicable Diagnostic Code 6100.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially since, in this particular instance, the rating for the disability is determined by specific objective measures (namely, the results of an audiogram and Maryland CNC speech discrimination test).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  The Board resultantly places significantly more weight on the objective clinical findings reported on examination than the Veteran's subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).


While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, and while it appears that his hearing acuity has worsened over time, the fact remains that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Extra-schedular Consideration

While the Board does not have authority to grant an extra-schedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that in January 2010 the VA audiology examiner noted that the Veteran reported difficulties hearing in all situations, which was indicated as the effect of his condition on his usual occupation and daily activity.  He was also noted to wear hearing aids.  The record does not suggest that hearing loss causes marked interference with any employment - meaning above and beyond that contemplated by the schedular rating assigned for this disability.  Further, there is no evidence that the disability has presented an unusual disability picture such as requiring frequent hospitalization. 

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regards to the bilateral hearing loss is wholly contemplated by the Rating Schedule, which in the case of defective hearing provides for higher ratings for more severe symptoms and even contemplates special situations (i.e., when, according to 38 C.F.R. § 4.86(a) and (b), there is an exceptional pattern of hearing impairment).  The Veteran's service-connected hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  The assigned schedular rating is, therefore, adequate, and no referral for an extra-schedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

This claim of entitlement to a compensable rating for the bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


